EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows to correct minor antecedent basis errors:
Claim 21, line 12 recites “the measured value” and should recite --the measurement value--.
Claim 22, line 3 recites “the measured value” and should recite --the measurement value--.
Claim 32, lines 10-11 recite “the measured value” and should recite --the measurement value--.
Claim 33, line 3 recites “the measured value” and should recite --the measurement value--.
Claim 37, line 10 recites “the measured value” and should recite --the measurement value--.
Claim 38, line 2 recites “the measured value” and should recite --the measurement value--.

Response to Amendments and Arguments
	The amendments filed 8/27/2021 overcome the prior art of record. The applicants arguments also filed 8 /27/2021 regarding the prior art rejections, 35 USC 101 rejection and double patenting rejections have been fully considered and are found persuasive. The rejections are withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 21-40 are allowable over the prior art of record. The closest prior art of is US 200601611079 to Choi et al. The prior art of record fails to disclose, teach or fairly suggest, singly and in combination the claimed invention including:
when the current position is determined to be the predetermined reference position, compute an activity parameter of the subject from the measured value; and when the current position is determined not to be the predetermined reference position, compensate the measurement value for a difference of the measurement value at the current position and a corresponding value at the predetermined reference position, and compute the activity parameter from the compensated measurement value as set forth in Claim 21, 
instructions for compensating the measurement value for a difference of the measurement value at the current position and a corresponding value at the predetermined reference position, and computing the activity parameter from the compensated measurement value, when the current position is determined not to be the predetermined reference position as set forth in Claim 32; and 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791